NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LAVERA SKIN CARE NORTH                          No.    15-35174
AMERICA, INC., A Washington
corporation; VICTOR TANG, an individual,        D.C. No. 2:13-cv-02311-RSM

                Plaintiffs-Appellants,
                                                MEMORANDUM*
 v.

LAVERANA GMBH & CO. KG, a German
limited partnership,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ricardo S. Martinez, Chief Judge, Presiding

                             Submitted July 13, 2017**
                               Seattle, Washington

Before: TASHIMA, McKEOWN, and NGUYEN, Circuit Judges.

      Lavera Skin Care North America, Inc. and Victor Tang appeal the district

court’s dismissal of their suit against Laverana GMBH & Co., KG. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not clearly abuse its discretion by dismissing the suit

on the basis of forum non conveniens. Bos. Telecomm. Grp., Inc. v. Wood, 588
F.3d 1201, 1206 (9th Cir. 2009). The parties dispute whether the forum-selection

clause in the distribution contract, which states that “[t]he place of jurisdiction

shall be Hanover, Germany,” is controlling under Atlantic Marine Construction

Company v. United States District Court for the Western District of Texas, 134 S.

Ct. 568 (2013). We do not need to resolve this issue because if it is controlling,

then the proper forum is Germany. If it is a permissive provision, nevertheless, the

district court correctly found that Germany is the proper forum under the

traditional forum non conveniens test. The result is the same either way.

      The district court considered all the relevant private and public interest

factors, including Lavera’s Washington citizenship and Tang’s Washington

residency. Bos. Telecomm. Grp., Inc., 588 F.3d at 1206. However, it concluded

that the presumption in favor of the domestic plaintiffs’ choice of forum was

outweighed by several key factors, including: (1) the court’s familiarity with the

governing law, given that the operative distribution contract was written in German

and governed by German law; (2) the relative convenience of the competing fora,

given that Lavera’s owner was a German citizen and spoke fluent German, while

Laverana’s principal representatives spoke only limited English; and (3) the


                                           2
enforceability of the judgment, given that there were uncertainties as to the

interpretation of the German-language jurisdictional clause under German law.

The district court also found that all but one of the remaining factors were either

neutral or slightly favored Germany. Accordingly, it was not an abuse of

discretion for the district court to conclude that the balance of the factors favored

dismissal. Lueck v. Sundstrand Corp., 236 F.3d 1137, 1142, 1148 (9th Cir. 2001).

      AFFIRMED.




                                           3